Order and judgment reversed upon the law and the facts, with ten dollars costs and disbursements, motion to dismiss complaint for failure to prosecute denied, without costs, judgment vacated and case restored to calendar, upon condition that plaintiffs proceed to trial at the earliest term possible after the entry of the order herein; in default of which the order and judgment are unanimously affirmed, with ten dollars costs and disbursements. The delay in proceeding with the trial was accounted for to a degree sufficient to require that the motion be denied and plaintiffs afforded an opportunity to proceed with the trial. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.